TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 22, 2019



                                     NO. 03-18-00216-CR


                              Roland Darrell Trotter, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
                    BEFORE GOODWIN, BAKER, AND TRIANA
                      AFFIRMED -- OPINION BY GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.